 



Exhibit 10.64

SIXTH AMENDMENT OF LEASE

     THIS SIXTH AMENDMENT OF LEASE (this “Amendment”) is made as of this 13th
day of May, 2004 by and between M.O.R. CBC LLC, a Maryland limited liability
company (“Landlord”), and MARTEK BIOSCIENCES CORPORATION, a Delaware corporation
(“Tenant”).

RECITALS

     WHEREAS, Landlord and Tenant are the lessor and the lessee, respectively,
under the Existing Lease (herein defined), pursuant to which Landlord demises to
Tenant, and Tenant leases from Landlord, the Existing Premises (herein defined)
in that certain building known as 6480 Dobbin Road in Columbia, Howard County,
Maryland; and

     WHEREAS, Landlord and Tenant wish to enter into this Amendment to extend
the term of the Existing Lease, expand the size of the premises demised by
Landlord to Tenant pursuant to the Existing Lease, and modify certain of the
other terms and conditions of the Existing Lease, including, without limitation,
the terms and conditions of the Existing Lease governing the payment of Minimum
Monthly Rent (as such term is defined in the Existing Lease and also sometimes
referred to in the Existing Lease as “Basic Annual Rent”) by Tenant to Landlord.

AGREEMENTS

     NOW, THEREFORE, WITNESSETH, that for and in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows, intending their agreements to be
made under seal:

     Section 1.  Definitions.

     The following defined terms, when and as used in this Amendment, shall have
the meanings herein ascribed to them. To the extent a defined term is used in
this Amendment which is not defined in this Amendment, it shall have the meaning
in this Amendment which is ascribed to such defined term in the Existing Lease,
to the extent that a meaning for such defined term is set forth in the Existing
Lease.

     (a) “Additional Premises” means that certain space adjacent to the Existing
Premises, consisting of approximately 8,663 square feet, as more particularly
shown on Exhibit A attached to and hereby made a part of this Amendment.

     (b) “Additional Premises Occupancy Date” means the date of this Amendment.

     (c) “Building” means that certain building located in Columbia, Howard
County, Maryland known as 6480 Dobbin Road.

     (d) “Existing Lease” means that certain Lease (the “Original Lease”) dated
August 15, 1992 between Original Landlord, as lessor, and Tenant, as lessee,
with respect to the Existing Premises, together with all addenda, exhibits,
riders and supplements thereto and all amendments and modifications thereof made
prior to the date of this Amendment (including, without limitation, (i) that
certain Lease Modification Agreement dated October 14, 1993 made between
Original Landlord and Tenant (the “First Amendment”), (ii) that certain Second
Lease Modification Agreement dated September 27, 1994 made between Original
Landlord and Tenant (the “Second Amendment”), (iii) that certain Third Amendment
of Lease dated August 1, 1997 made between First Successor Landlord and Tenant
(the “Third Amendment”), (iv) that certain Fourth Amendment of Lease dated
August 5, 1998 made between First Successor Landlord and Tenant (the “Fourth
Amendment”), and (v) that certain Fifth Amendment of Lease dated as of
November 21, 2002 made between Landlord and Tenant (the “Fifth Amendment”)). All
of the right, title and interest of Original Landlord, as lessor under and with
respect to the Original Lease, as modified by the First Amendment and the Second
Amendment, was assigned and conveyed prior to the date of the Third Amendment by
Original Landlord to First Successor Landlord. Landlord is successor-in-interest
to First Successor Landlord as lessor under and with respect to the Existing
Lease.

     (e) “Existing Premises” means that certain space, as more particularly
described in the Existing Lease, located in the Building and consisting of
approximately 44,662 square feet.

     (f) “Expanded Premises” means, collectively, the Existing Premises and
Additional Premises. The Expanded Premises comprises, collectively, 53,325
square feet and all of the space within the Building.

1



--------------------------------------------------------------------------------



 



     (g) “First Successor Landlord” means M.O.R. Columbia Limited Partnership, a
Maryland limited partnership.

     (h) “Force Majeure” means the occurrence of any of the following events, as
affecting the performance by Landlord of any of the obligations of Landlord set
forth in this Amendment (other than obligations relating thereto to make
payments or to pay money): (i) a strike; (ii) a lockout; (iii) labor disputes;
(iv) acts of God; (v) the ability to obtain labor or materials or reasonable
substitutes therefor; (vi) governmental restrictions, regulations, approvals or
controls; (vii) delays in the issuance of permits; (H) enemy, terrorist or
hostile governmental actions; (viii) civil commotions; (ix) fire or other
casualties; (x) adverse weather conditions; and/or (xi) any other causes beyond
the reasonable control of Landlord.

     (i) “Lease” means the Existing Lease, as amended by this Amendment.

     (j) “Original Landlord” means Aetna Life Insurance Company.

     Section 2. Extension of Original Term of Existing Lease.

     The original term of the Existing Lease (as previously extended and
expiring on November 30, 2004) is hereby further extended through 11:59 p.m.,
local time, on January 31, 2011. That portion of the original term of the
Existing Lease, as so further extended, commencing on December 1, 2004 and
ending on January 31, 2011 is hereinafter sometimes called the “Extended Term”.
That portion of the original term of the Existing Lease occurring prior to
December 1, 2004 is hereinafter sometimes referred to as the “Initial Term”.
From and after the date of this Amendment, the original term of the Existing
Lease shall be deemed to be comprised of the Initial Term and the Extended Term,
as the same may be extended or renewed in accordance with the terms and
conditions of this Amendment and/or any amendments to the Lease made after the
date of this Amendment between Landlord and Tenant.

     Section 3. Leasing of Additional Premises.

     Commencing on the Additional Premises Occupancy Date, Landlord shall lease
the Additional Premises to Tenant, and Tenant shall rent the Additional Premises
from Landlord, for the remainder of the Initial Term and for the Extended Term
(as the same may be extended or renewed in accordance with the terms and
conditions of this Amendment and/or any amendments to the Lease made after the
date of this Amendment between Landlord and Tenant), all in accordance with the
terms and conditions of the Lease. From and after the Additional Premises
Occupancy Date, the defined term “Premises”, as such defined term is defined and
used in the Lease, for all intents and purposes of the Lease, shall mean and
refer to the Expanded Premises. For all intents and purposes of the Lease, as
the context shall require, the defined term “Premises”, as such defined term is
defined and used in the Lease with respect to all portions of the original term
of the Lease occurring prior to the Additional Premises Occupancy Date, shall
refer only to the Existing Premises.

     Section 4. Minimum Monthly Rent Payable for Expanded Premises With Respect
to Certain Portion of Initial Term and Extended Term.

     Notwithstanding anything to the contrary set forth in the Existing Lease,
the Minimum Monthly Rent (as such defined term is defined and used in the Lease)
payable by Tenant to Landlord for the Expanded Premises with respect to that
portion of the Initial Term commencing on the Additional Premises Occupancy Date
and ending on November 30, 2004 and the Extended Term shall be the following:

                              Annual   Monthly Installment of   Annual Minimum
Period of Time During Certain Portion of   Minimum   Minimum Monthly   Monthly
Rent Per Initial Term and Extended Term

--------------------------------------------------------------------------------

  Monthly Rent

--------------------------------------------------------------------------------

  Rent

--------------------------------------------------------------------------------

  Square Foot

--------------------------------------------------------------------------------

Additional Premises Occupancy Date to November 30, 2004   $ 613,237.50     $
51,103.13     $ 11.50  
December 1, 2004 to January 31, 2005
  $ 613,237.50     $ 51,103.13     $ 11.50  
February 1, 2005 to January 31, 2006
  $ 628,568.44     $ 52,380.70     $ 11.79  
February 1, 2006 to January 31, 2007
  $ 644,282.65     $ 53,690.22     $ 12.08  
February 1, 2007 to January 31, 2008
  $ 660,389.72     $ 55,032.48     $ 12.38  
February 1, 2008 to January 31, 2009
  $ 676,899.46     $ 56,408.29     $ 12.69  
February 1, 2009 to January 31, 2010
  $ 693,821.95     $ 57,818.50     $ 13.01  

2



--------------------------------------------------------------------------------



 



                              Annual   Monthly Installment of   Annual Minimum
Period of Time During Certain Portion of   Minimum   Minimum Monthly   Monthly
Rent Per Initial Term and Extended Term

--------------------------------------------------------------------------------

  Monthly Rent

--------------------------------------------------------------------------------

  Rent

--------------------------------------------------------------------------------

  Square Foot

--------------------------------------------------------------------------------

February 1, 2010 to January 31, 2011
  $ 711,167.50     $ 59,263.96     $ 13.34  

     Section 5. Additional Rent.

     (a) Effective as of the Additional Premises Occupancy Date, the defined
terms “Pro Rata Percentage”, “pro rata share”, and “proportionate share”, as
pertaining to the Premises (and as such defined terms are used in the Existing
Lease), shall be increased to 100.0%. Notwithstanding the foregoing, for all
intents and purposes of the Lease with respect to those portions of the term of
the Lease occurring prior to the Additional Premises Occupancy Date, the defined
terms “Pro Rata Percentage”, “pro rata share”, and “proportionate share”, as
such defined terms are used with respect to the Premises, shall continue to have
the meaning and the values ascribed to such defined term in the Existing Lease,
as the context shall require.

     (b) Subject to the terms and conditions of Section 5(a) of this Amendment,
all of the terms and conditions of the Existing Lease governing the payment by
Tenant to Landlord of “additional rent” (including, without limitation, payments
by Tenant in regard to “Real Property Taxes”, “Taxes”, “Common Area Expenses”
and for Landlord’s insurance costs) for the Existing Premises with respect to
the Initial Term shall also be applicable, as the context shall require, with
respect to the leasing by Landlord to Tenant of the Additional Premises with
respect to that portion of Initial Term commencing on the Additional Premises
Occupancy Date.

     (c) Subject to the terms and conditions of Section 5(a) of this Amendment,
all of the terms and conditions of the Existing Lease governing the payment by
Tenant to Landlord of “additional rent” (including, without limitation, payments
by Tenant in regard to “Real Property Taxes”, “Taxes”, “Common Area Expenses”
and for Landlord’s insurance costs) for the Expanded Premises with respect to
the Initial Term shall remain applicable, as the context shall require, with
respect to the leasing by Landlord to Tenant of the Expanded Premises with
respect to the Extended Term.

     Section 6. Tenant Improvements.

     (a) For purposes of this Amendment, “Tenant Repair HVAC Units” means,
collectively, the heating, ventilating and air conditioning units serving the
Expanded Premises that are as of the date of this Amendment located on the roof
of the Building, as more particularly described in Exhibit B attached to and
hereby made a part of this Amendment. For purposes of this Amendment, “Tenant
HVAC Improvements” means, collectively, the alterations and improvements to the
heating, ventilating and air conditioning systems serving the Expanded Premises
that are to be constructed and/or installed by Tenant at the Expanded Premises
in accordance with the terms and conditions of Section 6 of this Amendment,
including, without limitation, the installation of new rooftop heating,
ventilating and air conditioning units to serve the Expanded Premises in lieu of
the Tenant Repair HVAC Units. For purposes of this Amendment, “Cost of Tenant
HVAC Improvements” means, collectively, the following, if and as actually and
reasonably incurred and paid by Tenant in connection with the construction
and/or installation by Tenant of the Tenant HVAC Improvements: (i) all hard or
direct costs; (ii) all costs of architectural, engineering and planning
services; and (iii) all costs of building permits and other necessary
governmental approvals. For purposes of this Amendment, “Tenant HVAC
Improvements Allowance” means the sum of $300,219.75.

     (b) For purposes of this Amendment, “Other Tenant Improvements” means,
collectively, (i) certain alterations and improvements other than the Tenant
HVAC Improvements to be constructed and/or installed in the Expanded Premises by
Tenant in accordance with the terms and conditions of Section 6 of this
Amendment, and (ii) certain furniture, furnishings and trade fixtures, unrelated
to the Tenant HVAC Improvements, to be installed, and/or used at the Expanded
Premises by Tenant in accordance with the terms and conditions of Section 6 of
this Amendment. For purposes of this Amendment, “Cost of Other Tenant
Improvements” means, collectively, the following, if and as actually and
reasonably incurred and paid by Tenant in connection with the construction
and/or installation by Tenant of the Other Tenant Improvements: (A) all hard or
direct costs; (B) all costs of architectural, engineering and planning services;
and (C) all costs of building permits and other necessary governmental
approvals. For purposes of this Amendment, “Other Tenant Improvements Allowance”
means the sum of $799,875.00. For purposes of this Amendment, the Tenant HVAC
Improvements and the Other Tenant Improvements are sometimes referred to,
collectively, as the “Tenant Improvements”.

3



--------------------------------------------------------------------------------



 



     (c) Tenant has heretofore advised Landlord that on or before that date
which is eighteen (18) months after the date of this Amendment, Tenant wishes to
construct and/or install the Tenant Improvements in the Expanded Premises. The
Tenant Improvements shall be identified by Tenant and approved by Landlord (such
approval of Landlord not to be unreasonably withheld, conditioned or delayed)
after the date of this Amendment and in accordance with and subject to the terms
and conditions of Section 6 of this Amendment. Landlord hereby consents to the
construction and/or installation by Tenant of the Tenant Improvements in
accordance with the terms and conditions of Section 6 of this Amendment;
provided, however, that Tenant shall not commence the construction and/or
installation of any of the Tenant Improvements unless and until all of the
following shall have occurred: (i) Landlord shall have approved in writing in
all respects (such approval of Landlord not to be unreasonably withheld,
conditioned or delayed), the final scope of the Tenant Improvements and the
final construction drawings, plans and specifications describing the Tenant
Improvements (such final construction drawings, plans and specifications
describing the Tenant Improvements, as approved by Landlord and Tenant, being
sometimes hereinafter referred to, collectively, as the “Tenant Improvements
Plans”); (ii) Landlord shall have approved in writing (such approval of Landlord
not to be unreasonably withheld, conditioned or delayed) the general contractor
to be employed by Tenant in connection with the construction and/or installation
of the Tenant Improvements (the “Tenant Improvements Contractor”) and the terms
and conditions of the construction contract to be entered into between Tenant
and the Tenant Improvements Contractor in connection with the construction
and/or installation of the Tenant Improvements; (iii) Tenant shall have
delivered to Landlord certificates of insurance or other evidence of insurance
satisfactory to Landlord, in Landlord’s reasonable discretion, showing that
Tenant, the Tenant Improvements Contractor and all subcontractors and
materialsmen involved in connection with the construction and/or installation of
the Tenant Improvements shall have in full force and effect such builder’s risk,
commercial general liability and other insurance coverages as shall be required
by Landlord; and (iv) Tenant shall have obtained all building permits and all
other federal, state and/or local governmental consents, permits and/or
approvals, if any, required to be obtained in connection with the construction
and/or installation of the Tenant Improvements. Landlord hereby approves The
Heiserman Group of Bethesda, Maryland as the architect to be employed by Tenant
in connection with the design, construction and installation of the Tenant
Improvements (the “Tenant Improvements Architect”).

     (d) The Tenant Improvements shall be constructed and/or installed by Tenant
at Tenant’s sole risk and in a first class manner, using new materials
reasonably acceptable to Landlord. Tenant shall not take any action or fail to
take any action, or permit any action to be taken or fail to be taken, as a
result of which a lien shall be filed against or encumber the Expanded Premises
and any such lien filed against or encumbering the Expanded Premises shall be
discharged by Tenant, at Tenant’s sole cost and expense, not later than thirty
(30) days after such filing or encumbrance. Tenant shall indemnify, defend,
protect and hold harmless Landlord from and against any and all liabilities,
losses, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees) which may be suffered or incurred by Landlord in connection
with, or in any way relating to, the construction and/or installation of the
Tenant Improvements; provided, however, that the indemnification obligations of
Tenant set forth in the preceding portions of this sentence shall not apply to
any liabilities, losses, damages, costs or expenses suffered or incurred by
Landlord, to the extent directly the result of gross negligence or willful
misconduct on the part of Landlord or any of the agents, employees or
contractors of Landlord. For purposes of this Amendment, “Tenant Improvements
Completion Date” means that date as of which Tenant shall have completed the
construction and/or installation of the Tenant Improvements. Tenant shall give
prompt notice to Landlord of the occurrence of the Tenant Improvement Completion
Date. Furthermore, not later than thirty (30) days after the Tenant Improvements
Completion Date, Tenant shall deliver to Landlord, in form and substance
reasonably satisfactory to Landlord in all respects, the following
(collectively, the “Tenant Improvements Completion Items”): (i) a certificate,
signed by the Tenant Improvements Architect and/or the Tenant Improvements
Contractor, certifying to Landlord and Tenant that (A) the Tenant Improvements
have been completed in all material respects in accordance with the Tenant
Improvements Plans and (B) the Tenant Improvements, as so completed, comply in
all respects with all applicable federal, state and local laws, ordinances,
rules and regulations pertaining thereto (including, without limitation, the
Americans With Disabilities Act of 1990 and all regulations promulgated
thereunder and all applicable zoning, planning and building laws, ordinances,
codes, rules and regulations); (ii) a true and complete copy of the temporary or
final certificate of occupancy issued with respect to the Tenant Improvements by
the local governmental authority having jurisdiction with respect thereto or
evidence that such local governmental authority shall have otherwise evidenced
its approval of the Tenant Improvements in a manner reasonably satisfactory to
Landlord; and (iii) true and complete final waivers and releases of liens with
respect to the Tenant Improvements executed and delivered by the Tenant
Improvements Contractor and all subcontractors and materialmen involved in
connection therewith

4



--------------------------------------------------------------------------------



 



stating, among other things, that all monies due and owing to the Tenant
Improvements Contractor or, as applicable, any such subcontractor or
materialmen, in regard to the Tenant Improvements have been paid in full.
Notwithstanding the foregoing, Tenant shall promptly supply to Landlord any
final certificate of occupancy issued with respect to the Tenant Improvements by
the local governmental authority having jurisdiction with respect thereto if a
temporary certificate of occupancy shall have been provided by Tenant to
Landlord in accordance with the preceding sentence of this paragraph as part of
the Tenant Improvements Completion Items.

     (e) (i) Tenant shall pay for all costs and expenses whatsoever incurred by
Tenant in connection with the construction and/or installation of the Tenant
Improvements, including, without limitation, all of the items includable as
parts of the Cost of Tenant HVAC Improvements and the Cost of Other Tenant
Improvements; provided, however, Landlord shall reimburse Tenant (A) for items
includable in the Cost of Tenant HVAC Improvements, but only in an amount not to
exceed the amount of the Tenant HVAC Improvements Allowance, and (B) for items
includable in the Cost of Other Tenant Improvements, but only in an amount not
to exceed the amount of the Other Tenant Improvements Allowance. From time to
time during the construction and/or installation of the Tenant Improvements (but
not more frequently than once in any calendar month), Tenant shall have the
right, at Tenant’s option, subject to the terms, conditions and limitations set
forth in the preceding provision of Section 6(e)(i) and elsewhere in this
Amendment and provided Tenant shall not be in default with respect to any of the
agreements, covenants, obligations or undertakings of Tenant set forth in the
Lease (which default on the part of Tenant shall have continued after the giving
of all required notices by Landlord to Tenant and the expiration of all
applicable grace periods), to request that Landlord reimburse Tenant (I) for
costs and expenses includable in the Cost of Tenant HVAC Improvements that have
actually been incurred and paid by Tenant in connection with the construction
and/or installation of the Tenant HVAC Improvements, and/or (II) for costs and
expenses includable in the Cost of Other Tenant Improvements that have actually
been incurred and paid by Tenant in connection with the construction and/or
installation of the Other Tenant Improvements.

          (ii) Any request made by Tenant for reimbursement in accordance with
the terms and conditions of Section 6(e) of this Amendment shall be made
pursuant to a written requisition (in the form of an AIA G703 Requisition or
another form of requisition reasonably acceptable to Landlord) signed by Tenant,
the Tenant Improvements Contractor and/or the Tenant Improvements Architect,
certifying, in form and substance satisfactory to Landlord, in Landlord’s
reasonable discretion, that (A) all of the work described in or covered by such
requisition has been performed in accordance with the Tenant Improvements Plans
and all applicable laws, ordinances, statutes, rules and regulations, (B) all
prior advances of the Tenant HVAC Improvements Allowance and the Other Tenant
Improvements Allowance have been used and applied for the purposes stated in
prior requisitions, and (C) all materials covered by such requisition have been
incorporated into the Tenant Improvements or adequately stored and insured at
the Expanded Premises.

          (iii) Any request made by Tenant for reimbursement in accordance with
the terms and conditions of Section 6(e) of this Amendment shall also include a
certification by Tenant to Landlord, in form and substance satisfactory to
Landlord, in Landlord’s reasonable discretion, that: (A) the amount requested
for reimbursement by Tenant with respect to items includable in the Cost of
Tenant HVAC Improvements, plus those amounts (if any) previously disbursed by
Landlord for amounts includable in the Cost of Tenant HVAC Improvements, does
not, as a percentage of the total of funds available to Tenant for payment of
costs and expenses relating to the Tenant HVAC Improvements, exceed the
percentage of completion of the Tenant HVAC Improvements as of the date of such
requisition; (B) the undisbursed portion of the Tenant HVAC Improvements
Allowance, plus such additional funds being made available by Tenant with
respect to the construction and/or installation of the Tenant HVAC Improvements,
is sufficient to achieve final completion of the Tenant HVAC Improvements in
accordance with the Tenant Improvements Plans and the schedule for completion of
the Tenant HVAC Improvements approved by Landlord and Tenant; (C) the amount
requested for reimbursement by Tenant with respect to items includable in the
Cost of Other Tenant Improvements, plus those amounts (if any) previously
disbursed by Landlord for amounts includable in the Cost of Other Tenant
Improvements, does not, as a percentage of the total of funds available to
Tenant for payment of costs and expenses relating to the Other Tenant
Improvements, exceed the percentage of completion of the Other Tenant
Improvements as of the date of such requisition; (D) the undisbursed portion of
the Other Tenant Improvements Allowance, plus such additional funds being made
available by Tenant with respect to the construction and/or installation of the
Other Tenant Improvements, is sufficient to achieve final completion of the
Other Tenant Improvements in accordance with the Tenant Improvements Plans and
the schedule for completion of the Other Tenant Improvements approved by
Landlord and Tenant; and (E) the work and materials for which payment is
requested has been physically

5



--------------------------------------------------------------------------------



 



incorporated into the Expanded Premises free and clear of any security
interests, liens or encumbrances. In the event that a requisition for
reimbursement made by Tenant in accordance with the terms and conditions of
Section 6(e) of this Amendment is submitted in a form complying with the terms
and conditions of Section 6(e) of this Amendment and all of the conditions
precedent to Landlord’s obligation to fund any such reimbursement have been
fulfilled, then and in any such event, Landlord shall fund such requisition not
later than thirty (30) days after the date such requisition and all related
materials shall have been submitted by Tenant to Landlord.

          (iv) Each requisition for reimbursement submitted by Tenant to
Landlord in accordance with the terms and conditions of Section 6(e) of this
Amendment shall be accompanied by: (A) such invoices, contracts, bills,
vouchers, change orders and other statements and information as may be
reasonably requested by Landlord; and (B) lien waivers from the Tenant
Improvements Contractor and all subcontractors and suppliers receiving payments
from prior advances of the Tenant HVAC Improvements Allowance and/or the Other
Tenant Improvements Allowance. The aggregate of all advances made by Landlord
from the Tenant HVAC Improvements Allowance at any time shall not exceed, in the
opinion of Landlord, in its reasonable judgment, the value of the work done to
and/or materials physically incorporated into the Expanded Premises as part of
the construction and/or installation of the Tenant HVAC Improvements. The
aggregate of all advances made by Landlord from the Other Tenant Improvements
Allowance at any time shall not exceed, in the opinion of Landlord, in its
reasonable judgment, the value of the work done to and/or materials physically
incorporated into the Expanded Premises as part of the construction and/or
installation of the Other Tenant Improvements.

          (v) Landlord shall have the right, at any time or times, to inspect
the Tenant Improvements or any portions thereof, whether before or after making
any advance of the Tenant HVAC Improvements Allowance and/or the Other Tenant
Improvements Allowance, and shall have the right to condition funding of any
requisition therefor requested by Tenant upon a satisfactory inspection and/or
examination of the Tenant Improvements (or any portion thereof) by Landlord or
an agent or representative of Landlord. Any such inspection and/or examination
by Landlord or any of the agents or representatives of Landlord shall be for the
sole benefit of Landlord and for ensuring that the Tenant Improvements are
proceeding satisfactorily. In no event shall such inspection and/or examination
be construed as (A) participation by Landlord in the construction and/or
installation of the Tenant Improvements, (B) approval by Landlord of the quality
of the Tenant Improvements, or (C) a warranty by Landlord that the Tenant
Improvements comply with any applicable laws, ordinances, rules or regulations
or the Tenant Improvements Plans.

          (vi) Following substantial completion of the Tenant Improvements,
Tenant shall have the right to submit a “final requisition” to Landlord for
funding with respect to the then remaining balances (if any) of the Tenant HVAC
Improvements Allowance and/or the Other Tenant Improvements Allowance so long as
such requisition shall meet all of the requirements for requisitions specified
in the preceding terms and conditions of Section 6(e) of this Amendment, and
provided further, as a condition to the obligation of Landlord to fund such
final requisition, Tenant shall also supply to Landlord, in form and substance
satisfactory to Landlord in all respects, in Landlord’s reasonable discretion,
the Tenant Improvements Completion Items.

          (vii) If following completion of the Tenant Improvements and the
determination by Landlord of the actual, final amounts of the Cost of Tenant
HVAC Improvements and the Cost of Other Tenant Improvements, the actual, final
Cost of Other Tenant Improvements shall be less than the amount of the Other
Tenant Improvements Allowance (any such remainder of the Other Tenant
Improvements Allowance being sometimes in this Amendment referred to as the
“Other Tenant Improvements Allowance Remainder”), then and in such event, not
later than ten (10) days after written demand shall be made therefor by Tenant
of Landlord, Landlord shall reimburse Tenant, in an amount not to exceed the
amount of the Other Tenant Improvements Allowance Remainder, for costs
includable as part of the actual, final Cost of Tenant HVAC Improvements, if
any, that exceeded the amount of the Tenant HVAC Improvements Allowance.
Notwithstanding anything to the contrary set forth elsewhere in this Amendment,
Landlord shall have no obligation whatsoever to disburse any funds from the
Tenant HVAC Improvements Allowance and/or the Other Tenant Improvements
Allowance with respect to any requisition submitted by Tenant to Landlord for
reimbursement from the same if such requisition shall not have been submitted by
Tenant to Landlord in a form complying with the requirements of Section 6(e) of
this Amendment on or before that date which is the second (2nd) anniversary of
the date of this Amendment.

6



--------------------------------------------------------------------------------



 



     (f) Notwithstanding anything to the contrary set forth elsewhere in this
Amendment, Landlord shall have the right, at Landlord’s sole option and at
Landlord’s sole cost and expense, to employ a construction management supervisor
in connection with the construction and/or installation by Tenant of the Tenant
Improvements. Tenant hereby acknowledges that the construction management
supervisor employed by Landlord pursuant to the terms and conditions of this
paragraph may be an affiliate of Landlord. Tenant shall cooperate, fully and in
all reasonable respects, and shall cause its agents, employees and contractors
to cooperate, fully and in all respects, with the work of any such construction
management supervisor employed by Landlord.

     (g) For purposes of this Amendment, “To Be Removed Tenant Improvements”
means those portions, items or aspects of the Tenant Improvements that Tenant
shall be required to remove from the Expanded Premises in accordance with the
terms and conditions of Section 6(g) of this Amendment on or before the
expiration date of the term of the Lease or any earlier date as of which the
term of the Lease shall terminate. Notwithstanding anything to the contrary set
forth elsewhere in this Amendment, at the time that Landlord shall give its
written consent to Tenant regarding the scope of the Tenant Improvements and the
Tenant Improvements Plans, as more particularly described in Section 6(c)(i) of
this Amendment, Landlord and Tenant shall also agree in writing as to any To Be
Removed Tenant Improvements. Except for the To Be Removed Tenant Improvements,
Tenant shall have no right whatsoever pursuant to this Amendment to remove any
of the Tenant Improvements on or before the expiration date of the term of the
Lease or any earlier date as of which the term of the Lease shall terminate.
Effective as of 12:01 a.m., local time, on the day after the expiration date of
the term of this Lease or any earlier date as of which the term of the Lease
shall terminate, all of the Tenant Improvements other than the To Be Removed
Tenant Improvements shall become the property of Landlord and title thereto
shall vest in Landlord fully and in all respects. Notwithstanding the foregoing,
however, on or before the expiration date of the term of the Lease or any
earlier date as of which the term of the Lease shall terminate, at Tenant’s sole
cost and expense, (i) Tenant shall remove from the Expanded Premises all of the
To Be Removed Tenant Improvements, and (ii) following such removal, Tenant shall
restore the Expanded Premises to its condition as existing prior to the
construction and/or installation of such To Be Removed Tenant Improvements,
reasonable wear and tear and damage caused by casualty excepted. In the event
that Tenant shall fail to fulfill any of the agreements or obligations of Tenant
set forth in the preceding terms and conditions of this paragraph, Landlord
shall have the right, at Landlord’s option, (A) to treat any of the To Be
Removed Tenant Improvements not so removed by Tenant as having been abandoned by
Tenant, and/or (B) to remove and dispose of the same at Tenant’s sole cost and
expense, whereupon Tenant shall reimburse Landlord, not later than ten (10) days
after written demand shall be made therefor by Landlord of Tenant, for all costs
and expenses actually and reasonably incurred by Landlord in connection with any
such removal and/or disposal. All of the agreements, covenants and undertakings
of Tenant set forth in Section 6(g) of this Amendment shall survive the
expiration date of the term of the Lease or any earlier date as of which the
Lease shall be terminated.

     (h) Tenant hereby acknowledges and agrees that (i) Landlord has made no
representations or warranties whatsoever to Tenant with respect to the
Additional Premises, the condition of the Additional Premises, or the condition
or suitability for use by Tenant of the Expanded Premises in connection with the
business operations of Tenant during that portion of the Initial Term commencing
on the Additional Premises Occupancy Date or the Extended Term, and
(ii) Landlord has no obligation to Tenant whatsoever, pursuant to this Amendment
or otherwise, with respect to the obtaining or maintaining during or prior to
the Extended Term of any governmental approvals, consents, licenses, permits or
certificates of use or occupancy (collectively, the “Governmental
Authorizations”) other than the Landlord’s Work Governmental Authorizations
(herein defined) that shall or may be a condition of, required or necessary for,
or desired by Tenant in connection with, the use or occupancy of the Expanded
Premises by Tenant pursuant to this Amendment and that all Governmental
Authorizations other than the Landlord’s Work Governmental Authorizations that
shall or may be such a condition of or so required, necessary or desired in
connection with the use or occupancy of the Expanded Premises by Tenant pursuant
to this Amendment shall be obtained and/or maintained by Tenant, at Tenant’s
sole cost and expense. For purposes of this Amendment, “Landlord’s Work
Governmental Authorizations” means all building permits and any other
governmental approvals or certificates that shall be required by applicable law
to be obtained in connection with the construction and/or installation of the
Landlord’s Roof Work (as defined in Section 7 of this Amendment), the Additional
Landlord Work (as defined in Section 8 of this Amendment), and the Other Work
(as defined in Section 9 of this Amendment). The obtaining of any Governmental
Authorizations shall not be a condition precedent to the commencement on the
Additional Premises Occupancy Date of the leasing of the Additional Premises by
Landlord to Tenant pursuant to this Amendment, the commencement of the Extended
Term on December 1, 2004, or the effectiveness of any of the agreements,
covenants or obligations of Tenant that pursuant to the terms and conditions of
this Amendment commence on or after the Additional Premises Occupancy Date or on
or after the first (1st) day

7



--------------------------------------------------------------------------------



 



of the Extended Term (including, without limitation, the covenants and
obligations of Tenant set forth in this Amendment with respect to the payment of
rent), as applicable. Tenant hereby acknowledges and agrees that (A) the
Additional Premises are being leased to Tenant by Landlord in their “as is,
where is and with all defects” condition as of the Additional Premises Occupancy
Date, (B) the Existing Premises are being leased to Tenant by Landlord in their
“as is, where is and with all defects” condition as of the first (1st) day of
the Extended Term, and (C) subject to the terms and conditions of Section 7 of
this Amendment (entitled “Landlord’s Roof Work”), Section 8 of this Amendment
(entitled “Additional Landlord Work”), and Section 9 of this Amendment (entitled
“Other Work”), Landlord shall have no obligation whatsoever, pursuant to this
Amendment or otherwise, to make any alterations or improvements to or with
respect to the Expanded Premises or any portion thereof.

     Section 7. Landlord’s Roof Work.

     (a) For purposes of this Amendment, “Landlord’s Roof Work” means the
replacement of the entirety of the roof of the Building by Landlord in
accordance with the terms and conditions of Section 7 of this Amendment. Subject
to the occurrence of any event(s) of Force Majeure or any delay caused by
Tenant, Landlord shall “Substantially Complete” the Landlord’s Roof Work not
later than that date (the “Landlord’s Roof Work Substantial Completion Target
Date”) which is one hundred eighty (180) Good Weather Days (herein defined)
after the later to occur of: (i) the date of this Amendment; and (ii) the date
(the “Tenant Roof Improvements Completion Date”) as of which Tenant shall deem
all of the Tenant Improvements affecting the roof of the Building to have been
completed in all respects by Tenant in accordance with the terms and conditions
of this Amendment. For purposes of this Amendment, a “Good Weather Day” means
any day other than a day occurring during the months of January, February or
December. Tenant shall give prompt notice to Landlord of the occurrence of the
Tenant Roof Improvements Completion Date. Landlord shall commence the
construction and/or installation of the Landlord’s Roof Work as soon as
practicable (weather permitting) after receiving notice from Tenant of the
Tenant Roof Improvements Completion Date and shall thereafter diligently
prosecute the completion of the Landlord’s Roof Work (including, without
limitation, to the extent deemed practical and feasible by Landlord, in
Landlord’s reasonable judgment, on days other than Good Weather Days). For
purposes of this Amendment, the Landlord’s Roof Work shall be deemed to be
“Substantially Complete” as of the date on which the general contractor or the
architect employed by Landlord with respect to the construction and/or
installation of the Landlord’s Roof Work shall certify in writing to Landlord
that: (A) the Landlord’s Roof Work has been substantially completed in all
material respects in accordance with the approved plans and specifications
therefor; and (B) a temporary or permanent certificate of occupancy has been
issued by the governmental authority having jurisdiction with respect to the
Landlord’s Roof Work or the governmental authority having jurisdiction with
respect to the Landlord’s Roof Work has otherwise evidenced its approval of the
Landlord’s Roof Work. Landlord shall have no liability to Tenant whatsoever for
any damages that Tenant may suffer as a result thereof or in connection
therewith in the event that Landlord shall fail for any reason whatsoever to
Substantially Complete the Landlord’s Roof Work on or before the Landlord’s Roof
Work Substantial Completion Target Date other than (I) as set forth in
Section 26 of this Amendment and (II) for such damages as Tenant shall suffer to
the extent directly a result of the willful misconduct or negligence of
Landlord; provided, however, in such event, Landlord shall Substantially
Complete the Landlord’s Roof Work as soon as possible thereafter. Landlord shall
complete any portions or aspects of the Landlord’s Roof Work which shall be
incomplete as of the date of Substantial Completion of the Landlord’s Roof Work
as soon as possible thereafter. Notwithstanding anything to the contrary set
forth elsewhere in this Amendment, neither the completion nor the Substantial
Completion of the Landlord’s Roof Work or any portion thereof shall be deemed to
be a condition precedent to the commencement of the Extended Term on the date
for the same set forth in Section 2 of this Amendment, the leasing of the
Additional Premises by Landlord to Tenant commencing on and as of the Additional
Premises Occupancy Date, or to any of the agreements, covenants and obligations
of Tenant set forth in this Amendment that commence, respectively, on or after
the Additional Premises Occupancy Date or on or after the first (1st) day of the
Extended Term (including, without limitation, all such agreements, covenants and
obligations regarding the payment of rent).

     (b) The Landlord’s Roof Work shall be constructed and/or installed by
Landlord using contractors (and subcontractors, if deemed necessary by Landlord)
selected by Landlord, in Landlord’s reasonable discretion, as having experience
in connection with the construction and/or installation of alterations and
improvements similar in nature to the Landlord’s Roof Work. The Landlord’s Roof
Work shall be constructed in accordance with all applicable federal, state and
local laws, ordinances, rules and regulations. The Landlord’s Roof Work shall be
constructed and/or installed by Landlord at Landlord’s sole risk and in a first
class manner, using new materials, and otherwise upon such terms and conditions,
and in such manner, as Landlord, in Landlord’s reasonable discretion, shall deem
necessary and appropriate. All costs and expenses incurred by Landlord in
connection with the

8



--------------------------------------------------------------------------------



 



construction and/or installation of the Landlord’s Roof Work shall be paid by
Landlord, at Landlord’s sole cost and expense.

     Section 8. Additional Landlord Work.

     (a) For purposes of this Amendment, “Additional Landlord Work” means,
collectively, the alterations and improvements to the exterior of the Expanded
Premises to be constructed and/or installed by Landlord in accordance with the
terms and conditions of Section 8 of this Amendment, as more particularly
described in Exhibit C attached to and hereby made a part of this Amendment.
Subject to the occurrence of any event(s) of Force Majeure and any delay caused
by Tenant, Landlord shall “Substantially Complete” the Additional Landlord Work
not later than that date (the “Additional Landlord Work Substantial Completion
Target Date”) which is the later to occur of: (i) that date which is the first
(1st) anniversary of the date of this Amendment; and (ii) that date which is one
hundred eighty (180) days after the Tenant Improvements Completion Date. Tenant
shall give prompt notice of the Tenant Improvements Completion Date to Landlord.
For purposes of this Amendment, the Additional Landlord Work shall be deemed to
be “Substantially Complete” as of the date on which the general contractor or
the architect employed by Landlord with respect to the construction and/or
installation of the Additional Landlord Work shall reasonably certify in writing
to Landlord that: (A) the Additional Landlord Work has been substantially
completed in all material respects and in accordance with all approved plans and
specifications therefor (if any); and (B) a temporary or permanent certificate
of occupancy has been issued by the governmental authority having jurisdiction
with respect to the Additional Landlord Work or the governmental authority
having jurisdiction with respect to the Additional Landlord Work has otherwise
evidenced its approval of the Additional Landlord Work. Landlord shall have no
liability to Tenant whatsoever for any damages that Tenant may suffer as a
result thereof or in connection therewith in the event that Landlord shall fail
for any reason whatsoever to Substantially Complete the Additional Landlord Work
on or before the Additional Landlord Work Substantial Completion Target Date
other than (I) as set forth in Section 26 of this Amendment and (II) for such
damages as Tenant shall suffer to the extent directly as a result of the willful
misconduct or negligence of Landlord; provided, however, in such event, Landlord
shall Substantially Complete the Additional Landlord Work as soon as possible
thereafter. Landlord shall complete any portions or aspects of the Additional
Landlord Work which shall be incomplete as of the date of Substantial Completion
of the Additional Landlord’s Work as soon as possible thereafter.
Notwithstanding anything to the contrary set forth elsewhere in this Amendment,
neither the completion nor the Substantial Completion of the Additional Landlord
Work or any portion thereof shall be deemed to be a condition precedent to the
commencement of the Extended Term on the date for the same set forth in
Section 2 of this Amendment, the leasing of the Additional Premises by Tenant to
Landlord commencing on and as of the Additional Premises Occupancy Date, or to
any of the agreements, covenants and obligations of Tenant set forth in this
Amendment that commence, respectively, on or after the Additional Premises
Occupancy Date or on or after the first (1st) day of the Extended Term
(including, without limitation, all such agreements, covenants and obligations
regarding the payment of rent).

     (b) The Additional Landlord Work shall be constructed and/or installed by
Landlord using contractors (and subcontractors, if deemed necessary by Landlord)
selected by Landlord, in Landlord’s reasonable discretion, as having experience
in connection with the construction and/or instillation of alterations and
improvements similar in nature to the Additional Landlord Work. The Additional
Landlord Work shall be constructed and/or installed in accordance with all
applicable federal, state and local laws, ordinances, rules and regulations. The
Additional Landlord Work shall be constructed and/or installed by Landlord at
Landlord’s sole risk, in a first class manner, using new materials, and
otherwise upon such terms and conditions, and in such manner, as Landlord, in
Landlord’s reasonable discretion, shall deem necessary and appropriate. All
costs and expenses incurred by Landlord in connection with the construction
and/or installation of the Additional Landlord Work shall be paid by Landlord,
at Landlord’s sole cost and expense.

     (c) Landlord and Tenant hereby acknowledge that some of the Additional
Landlord Work and/or the Other Work (as defined in Section 9 of this Amendment)
may be performed by Landlord within the Expanded Premises at times during which
Tenant shall be in occupancy of the Expanded Premises. Accordingly, Tenant
hereby agrees that subject to Tenant’s Security Requirements (as defined in
Section 8(d) of this Amendment), Landlord and the agents, employees and
contractors of Landlord shall have the right to enter upon the Expanded Premises
at any reasonable time or times (which may include, without limitation, weekends
and hours other than the normal business hours of Tenant), upon reasonable prior
oral or written notice for the purposes of performing the construction and/or
installation of the Additional Landlord Work and/or the Other Work. In such
regard, Landlord shall have no liability whatsoever to Tenant for any damages
Tenant may suffer as a result of such entry and the performance of the
Additional Landlord Work and/or the Other Work by Landlord or any of its agents,
employees or

9



--------------------------------------------------------------------------------



 



contractors or for any interference with, or disruption to, the normal business
operations of Tenant resulting therefrom other than any such damages that Tenant
may suffer to the extent directly due to the negligence or willful misconduct of
Landlord or any of the agents, employees or contractors of Landlord.
Notwithstanding the preceding sentence, Landlord shall cooperate, and shall
cause its agents, employees and contractors, to cooperate with Tenant in all
reasonable respects so as to minimize any interference with or disruption to the
normal business operations of Tenant being conducted at the Expanded Premises as
a result of the construction and/or installation of the Additional Landlord Work
and/or the Other Work within the Expanded Premises. Tenant shall cooperate,
fully and in all respects, and shall cause its agents, employees and contractors
to cooperate, fully and in all respects, with Landlord and the agents, employees
and contractors of Landlord in the Expanded Premises from to time in order to
complete the construction and/or installation of the Additional Landlord Work
and/or the Other Work. In furtherance of the foregoing, at Tenant’s sole cost
and expense, upon reasonable request made by Landlord or any of the agents,
employees or contractors of Landlord at any time or times so as to facilitate
the timely completion by Landlord of the Additional Landlord Work and/or the
Other Work, Tenant shall move, remove or relocate, or cause to be moved, removed
or relocated, to, from or within the Expanded Premises, any of Tenant’s
equipment machinery, furniture, furnishings, inventory or other personal
property that Landlord or any agent, employee or contractor of Landlord may seek
to have so moved, removed or relocated. Notwithstanding anything to the contrary
set forth elsewhere in this Amendment, in connection with the performance and
completion by Landlord and the agents, employees and contractors of Landlord of
the Additional Landlord Work and/or the Other Work, (i) Landlord, any
construction management supervisor of Landlord, and the employees of Landlord
shall comply at all times with all applicable Tenant’s Security Requirements and
(ii) Landlord shall use commercially reasonable efforts to cause its agents and
contractors to comply at all times with all applicable Tenant’s Security
Requirements.

     (d) For purposes of this Amendment, “Tenant’s Security Requirements” means,
collectively, the conditions that shall be imposed upon Landlord and the agents,
employees and contractors of Landlord in the Expanded Premises for the purposes
of performing the Additional Landlord Work and/or the Other Work so as to
address security concerns of Tenant, as approved in writing by Landlord and
Tenant in accordance with the terms and conditions of this Amendment. Not later
than that date which is thirty (30) days after the date of this Amendment,
Landlord and Tenant shall meet with the architect to be employed by Landlord in
connection with the design of the Additional Landlord Work and/or the Other Work
to discuss those conditions which Tenant believes Tenant will need to impose
upon Landlord and the agents, employees, and contractors of Landlord in the
Expanded Premises for the purposes of performing portions of the Additional
Landlord Work and the Other Work that affect the interior of the Expanded
Premises so as to address security concerns of Tenant. Landlord and Tenant shall
use commercially reasonable efforts, in good faith, to agree in writing in all
respects not later than that date which is sixty (60) days after the date of
this Amendment upon the scope and specifications of the Tenant’s Security
Requirements. Notwithstanding the foregoing, the scope and specifications of the
Tenant’s Security Requirements shall be subject to the prior written approval of
Landlord in all respects (which prior written approval of Landlord shall not be
unreasonably withheld, conditioned or delayed by Landlord). Notwithstanding
anything to the contrary set forth elsewhere in this Amendment: (i) Landlord
shall have no obligation whatsoever to commence the construction and/or
installation of any of the Additional Landlord Work or any of the Other Work in
accordance with the terms and conditions of this Amendment until such time as
Landlord and Tenant shall have agreed, in all respects, upon the final scope and
specifications of the Tenant’s Security Requirements; and (ii) if,
notwithstanding the commercially reasonable efforts of Landlord and Tenant in
such regard, Landlord and Tenant shall fail to agree upon the final scope and
specifications of the Tenant’s Security Requirements on or before that date
which is sixty (60) days after the date of this Amendment, then and in such
event, each of the Additional Landlord’s Work Substantial Completion Target
Date, the Windows/Doors Work Substantial Completion Target Date and the last
date by which Landlord is to complete the installation of the New HVAC Unit in
accordance with the terms and conditions of Section 9(b) of this Amendment shall
be extended by the number of days in that period of time commencing on that date
which is sixty (60) days after the date of this Amendment and ending on the day
before the date as of which Landlord and Tenant shall agree upon the final scope
and specifications of the Tenant’s Security Requirements. Furthermore,
notwithstanding anything to the contrary set forth elsewhere in this Amendment
and the commercially reasonable efforts of Landlord and Tenant in such regard,
in the event that for any reason whatsoever on or before that date which is the
second (2nd) anniversary of the date of this Amendment Landlord and Tenant shall
fail to agree upon the final scope and specifications of the Tenant’s Security
Requirements, then and in such event, Landlord shall have no further obligation
whatsoever pursuant to this Amendment to construct and/or install the Additional
Landlord Work or the Other Work.

10



--------------------------------------------------------------------------------



 



     Section 9. Other Work.

     (a) For purposes of this Amendment, “Windows/Doors Work” means,
collectively, the alterations and improvements to the Expanded Premises to be
constructed and/or installed by Landlord in accordance with the terms and
conditions of Section 9(a) of this Amendment, as more particularly described in
Exhibit D attached to and hereby made a part of this Amendment. Subject to the
occurrence of any event(s) of Force Majeure and any delay caused by Tenant,
Landlord shall “Substantially Complete” the Windows/Doors Work not later than
that date (the “Windows/Doors Work Substantial Completion Target Date”) which is
the later to occur of (i) that date which is one hundred eighty (180) days after
the date of this Amendment and (ii) the date as of which Landlord and Tenant
shall agree in writing upon the scope and specifications of the Tenant’s
Security Requirements. For purposes of this Amendment, the Windows/Doors Work
shall be deemed to be “Substantially Complete” as of the date on which the
general contractor or the architect employed by Landlord with respect to the
construction and/or installation of the Windows/Doors Work shall certify in
writing to Landlord that: (A) the Windows/Doors Work has been substantially
completed in all material respects in accordance with the approved plans and
specifications therefor, if any; and (B) a temporary or permanent certificate of
occupancy has been issued by the governmental authority having jurisdiction with
respect to the Windows/Doors Work or the governmental authority having
jurisdiction with respect to the Windows/Doors Work has otherwise evidenced its
approval of the Windows/Doors Work. Landlord shall have no liability to Tenant
whatsoever for any damages that Tenant may suffer as a result thereof or in
connection therewith in the event that Landlord shall fail for any reason
whatsoever to Substantially Complete the Windows/Doors Work on or before the
Windows/Doors Work Substantial Completion Target Date other than (I) as set
forth in Section 26 of this Amendment and (II) for such damages as Tenant shall
suffer to the extent directly a result of the willful misconduct or negligence
of Landlord; provided, however, in such event, Landlord shall Substantially
Complete the Windows/Doors Work as soon as possible thereafter. Landlord shall
complete any portions or aspects of the Windows/Doors Work which shall be
incomplete as of the date of Substantial Completion of the Windows/Doors Work as
soon as possible thereafter. The Windows/Doors Work shall be constructed and/or
installed by Landlord using contractors (and subcontractors, if deemed necessary
by Landlord) selected by Landlord, in Landlord’s reasonable discretion, as
having experience in connection with the construction and/or installation of
alterations and improvements similar in nature to the Windows/Doors Work. The
Windows/Doors Work shall be constructed and/or installed by Landlord, at
Landlord’s sole risk, in a first class manner, using new materials, and
otherwise upon such terms and conditions, and in such manner, as Landlord, in
Landlord’s reasonable discretion, shall deem necessary and appropriate. The
Windows/Doors Work shall be constructed and/or installed in accordance with all
applicable federal, state and local laws, ordinances, rules and regulations. All
costs and expenses incurred by Landlord in connection with the construction
and/or installation of the Windows/Doors Work shall be paid by Landlord, at
Landlord’s sole cost and expense.

     (b) For purposes of this Amendment, “Designated HVAC Unit” means that
certain heating, ventilating and air conditioning unit located within the
Expanded Premises as of the date of this Amendment manufactured by Carrier,
having a model number of 50QD008610QC and a serial number of 3886G89111. For
purposes of this Amendment, “New HVAC Unit” means the new heating, ventilating
and air conditioning unit of comparable quality and capacity to the Designated
HVAC Unit that in accordance with the terms and conditions of Section 9(b) of
this Amendment is purchased by Landlord and installed in the Expanded Premises
to replace the Designated HVAC Unit. Not later than that date which is sixty
(60) days after the date of this Amendment, at Landlord’s sole cost and expense,
Landlord shall purchase a New HVAC Unit and install the same within the Expanded
Premises so as to replace the Designated HVAC Unit.

     (c) For purposes of this Amendment, “Other Work” means, collectively, the
Windows/Doors Work and the replacement of the Designated HVAC Unit with the New
HVAC Unit that is described in Section 9(b) of this Amendment. Notwithstanding
anything to the contrary set forth elsewhere in this Amendment, neither the
completion nor the Substantial Completion of the Other Work or any portion
thereof shall be deemed to be a condition precedent to the commencement of the
Extended Term on the date for the same set forth in Section 2 of this Amendment,
the leasing of the Additional Premises by Landlord to Tenant commencing on and
as of the Additional Premises Occupancy Date, or any of the agreements,
covenants and obligations of Tenant set forth in this Amendment that commence,
respectively, on or after the Additional Premises Occupancy Date and on or after
the first (1st) day of the Extended Term (including, without limitation, all
such agreements, covenants and obligations regarding the payment of rent).

11



--------------------------------------------------------------------------------



 



     Section 10. Landlord Repair HVAC Units.

     (a) For purposes of this Amendment, “Landlord Repair HVAC Units” means,
collectively, the heating, ventilating and air conditioning units serving the
Expanded Premises located on the roof of the Building that are described in
Exhibit E attached to and hereby made a part of this Amendment. For purposes of
this Amendment, “Landlord Repair HVAC Unit” means, as the context shall require,
one of the Landlord Repair HVAC Units. For purposes of this Amendment, “Major
HVAC Unit Repair” means the repair or replacement, as applicable, of any of the
following components or associated materials contained in, or being a part of,
any Landlord Repair HVAC Unit: (i) plumbing; (ii) piping (other than refrigerant
piping); (iii) switches; (iv) non-moving parts; (v) structural parts;
(vi) insulation; (vii) compressors; (viii) heat exchangers; (ix) coils; (x) unit
housing; (xi) internal framing; (xii) metal fabrications; (xiii) disconnect
switches; and (xiv) circuit breakers. For purposes of this Amendment, “Landlord
Repair HVAC Units Period” means that period of time commencing on the Additional
Premises Occupancy Date and ending on the last day of the Extended Term.

     (b) If at any time during the Landlord Repair HVAC Units Period Tenant
shall determine that (i) any Landlord Repair HVAC Unit shall require
replacement, in its entirety, or (ii) a Major HVAC Unit Repair shall be required
to be made with respect to any Landlord Repair HVAC Unit, then and in either of
such events, Tenant shall have the right, at Tenant’s option, to give notice
thereof to Landlord (a “Major Repair/Replacement Notice”). Notwithstanding
anything to the contrary set forth elsewhere in this Amendment or in the
Existing Lease (but subject to the terms and conditions of Section 10 of this
Amendment), if at any time during the Landlord Repair HVAC Units Period Landlord
shall receive a Major Repair/Replacement Notice and Landlord and Tenant shall
determine, pursuant to mutual written agreement in good faith (or, if Landlord
and Tenant are unable to so agree within thirty (30) days after the date of
Landlord’s receipt of such Major Repair/Replacement Notice, Corporate Cooling &
Controls, LLC or another heating, ventilating and air conditioning contractor
mutually agreeable to Landlord and Tenant shall determine) that (A) any Landlord
Repair HVAC Unit shall require replacement, in its entirety, or (B) a Major HVAC
Unit Repair shall be required to be made with respect to any Landlord Repair
HVAC Unit, then and in any such event, not later than sixty (60) days after such
determination shall have been made, Landlord shall, as applicable, (I) purchase
a new heating, ventilating and air conditioning unit of comparable quality and
capacity to the Landlord Repair HVAC Unit that is to be replaced and install the
same (together with, if and as determined to be necessary or applicable, new
ductwork to serve such Landlord Repair HVAC Unit) so as to provide service to
the Expanded Premises, or (II) promptly undertake, perform and complete such
Major HVAC Unit Repair at Landlord’s sole risk and in a first class manner
consistent with industry standards. Subject to the penultimate and last
sentences of this paragraph, all costs and expenses incurred by Landlord in
connection with the replacement of any Landlord Repair HVAC Unit or the
performance of a Major HVAC Unit Repair in accordance with the terms and
conditions of Section 10 of this Amendment shall be paid by Landlord, at
Landlord’s sole cost and expense. Notwithstanding anything to the contrary set
forth in the preceding terms and conditions of Section 10 of this Amendment:
(1) No repair or replacement made by Landlord with respect to any Landlord
Repair HVAC Unit shall be deemed to be a “Major HVAC Unit Repair” for purposes
of this paragraph unless made by Landlord subsequent to a Major
Repair/Replacement Notice and pursuant to the mutual written agreement of
Landlord and Tenant (or, as provided in the preceding terms and conditions of
this paragraph, the determination of Corporate Cooling & Controls, LLC or
another contractor) that such work is necessary; (2) The terms and conditions of
Section 10 of this Amendment shall obligate Landlord to make only one (1) Major
HVAC Unit Repair or one (1) replacement to each of the Landlord Repair HVAC
Units during the Landlord Repair HVAC Units Period and, in the event that any
Landlord Repair HVAC Unit shall require one or more additional Major HVAC Unit
Repairs or replacements subsequent to the completion by Landlord, with respect
to such Landlord Repair HVAC Unit, of a Major HVAC Unit Repair or a replacement,
all such additional repairs or replacements with respect to the Landlord Repair
HVAC Unit in question shall be governed by the terms and conditions of the
Existing Lease as if the terms and conditions of Section 10 of this Amendment
had never been incorporated and made a part of this Amendment; and (3) The terms
and conditions of Section 10 of this Amendment shall be applicable only during
the Landlord Repair HVAC Units Period and shall not apply to any renewal terms
or extension periods of the term of the Lease occurring after the last day of
the Landlord Repair HVAC Units Period. Notwithstanding the foregoing terms and
conditions of this paragraph, in the event that in accordance with the terms and
conditions of this paragraph Landlord shall become obligated to replace any
Landlord Repair HVAC Unit in its entirety, Tenant shall have the right, at
Tenant’s option (to be exercised by giving notice thereof to Landlord as part of
the applicable Major Repair/Replacement Notice), to require Landlord to purchase
and install the new heating, ventilating and air conditioning unit specified by
Tenant in such notice to be of superior quality and capacity to the Landlord
Repair HVAC Unit that is to be replaced. In the event that in accordance with
the terms and conditions of the preceding sentence Tenant shall require Landlord
to

12



--------------------------------------------------------------------------------



 



purchase and install any new heating, ventilating and air conditioning unit of
superior quality and/or capacity, then and in any such event, not later than ten
(10) days after written demand shall be made therefor by Landlord of Tenant,
Tenant shall reimburse Landlord for that portion of the cost of purchase and
installation of such new heating, ventilating and air conditioning unit as shall
exceed the cost that would have been incurred by Landlord in connection with the
purchase and installation of a new heating, ventilating and air conditioning
unit of comparable quality and capacity to the Landlord Repair HVAC Unit that
was replaced.

     Section 11. Additional Security Deposit Funds.

     Not later than that date which is ten (10) days after the date of this
Amendment, Tenant shall deposit with Landlord, in cash, as additional monies
intended to be a part of the Security Deposit (as such term is defined in the
Existing Lease) the sum of $12,144.00.

     Section 12. Reserved Parking.

     Notwithstanding anything to the contrary set forth elsewhere in the Lease,
Tenant shall have the exclusive right to use the two (2) parking spaces shown on
Exhibit F attached to and hereby made a part of this Amendment for the parking
of automobiles owned or leased by visitors to the Premises.

     Section 13. Right of First Offer.

     (a) For purposes of this Amendment, “Buildings” means, collectively, all of
the following buildings located in Columbia, Howard County, Maryland that are as
of the date of this Amendment owned by Landlord — 6410 Dobbin Road, 6420 Dobbin
Road, 6430 Dobbin Road, 6440 Dobbin Road, 6450 Dobbin Road, 6460 Dobbin Road and
6470 Dobbin Road. For purposes of this Amendment, “AV Imports Space” means all
of that space located in the Building known as 6450 Dobbin Road, comprised of
approximately 12,700 square feet of space, in the aggregate, that is as of the
date of this Amendment subject to a pre-existing lease pursuant to which such
space is leased by Landlord to AV Imports, Inc., a Maryland corporation. For
purposes of this Amendment, “Signs by Tomorrow Space” means all of the space at
the Building known as 6460 Dobbin Road, comprising approximately 7,297 square
feet of space, that is as of the date of this Amendment subject to a
pre-existing lease pursuant to which Landlord leases such space to Signs by
Tomorrow, Inc., a Maryland corporation. For purposes of this Amendment,
“Monumental Life Space” means all of that space located in the Building known as
6460 Dobbin Road, comprising approximately 3,250 square feet of space, that is
as of the date of this Amendment subject to a pre-existing lease pursuant to
which Landlord leases such space to Monumental Life Insurance Company, a
Maryland corporation. For purposes of this Amendment, “Right of First Offer
Period” means that period of time commencing on the date of this Amendment and
ending on January 31, 2008.

     (b) During the Right of First Offer Period, but subject to and in
accordance with, the terms and conditions of Section 13 of this Amendment,
Tenant shall have a continuing right of first offer as to all of the Offer Space
(herein defined). If at any time during the Right of First Offer Period Landlord
shall become aware of the availability, or impending availability, for lease of
space in any of the Buildings (any such space being sometimes hereinafter
referred to as “Offer Space”), Landlord shall notify Tenant thereof (a “Landlord
Notice”).

     (c) The Landlord Notice shall describe such Offer Space, the date as of
which such Offer Space shall be available for lease, and the terms and
conditions under which Landlord is willing to lease such Offer Space to Tenant
for a term (the “Offer Space Lease Term”) expiring on the last day of the
Extended Term; provided, however, but subject to the right of Tenant to have the
Minimum Monthly Rent (and annual escalations thereof) determined in accordance
with the terms and conditions of Section 13(d) of this Amendment, the Minimum
Monthly Rent to be paid by Tenant to Landlord for such Offer Space with respect
to the Offer Space Lease Term shall be paid at the rate (including, without
limitation, annual escalations thereof) determined by Landlord, in Landlord’s
reasonable discretion, to be the “market” Minimum Monthly Rent paid by tenants
similar to Tenant to landlords similar to Landlord for space similar to such
Offer Space in buildings similar to the Buildings in markets similar to the
market in which the Buildings are located and otherwise on terms and conditions
(including, without limitation, terms and conditions as pertaining to any
allowances typically extended by landlords for the construction of alterations
and improvements by tenants of the premises demised to them) similar to the
terms and conditions described in the Landlord Notice. In the event that Tenant
shall desire to lease such Offer Space from Landlord for the Offer Space Lease
Term upon the terms and conditions of set forth in the Landlord Notice, then and
in such event (i) Tenant shall have five (5) business days from the date of the
Landlord Notice to give notice (the “Tenant Notice”) to Landlord of Tenant’s
intention in such regard, and (ii) not later than twenty (20) days after
delivery by Landlord to Tenant of a draft of an amendment to the Lease (or at
the option of Landlord, a new lease pertaining

13



--------------------------------------------------------------------------------



 



only to such Offer Space) pursuant to which, if executed and delivered by
Landlord and Tenant, Tenant would lease such Offer Space from Landlord for the
Offer Space Lease Term upon the terms and conditions set forth in the Landlord
Notice (subject, if applicable, to the determination of the Minimum Monthly Rent
in accordance with the terms and conditions of Section 13(d) of this Amendment),
Tenant shall enter into such amendment to the Lease or such new lease with
Landlord so as to lease such Offer Space from Landlord upon such terms and
conditions. If Tenant shall fail to give a Tenant Notice to Landlord within such
period of five (5) business days or Tenant shall fail to enter into such an
amendment to the Lease or new lease with Landlord within such period of twenty
(20) days, then and in either of such events, the rights granted by Landlord to
Tenant pursuant to Section 13 of this Lease with respect to such Offer Space
shall expire and Landlord shall have the right to enter into a lease with any
third party with regard to such Offer Space on any terms and conditions upon
which Landlord and such third party shall agree (including, without limitation,
any terms and conditions that are similar or dissimilar to the terms and
conditions set forth in the Landlord Notice).

     (d) Subject to, and in accordance with, the terms and conditions of Section
13(d) of this Amendment, Tenant shall have the right, at Tenant’s option, to be
exercised by giving notice thereof to Landlord as a part of the Tenant Notice,
to have the Minimum Monthly Rent (and all annual escalations thereof) to be paid
by Tenant to Landlord with respect to any such Offer Space determined by
appraisal in the manner set forth in the succeeding terms and conditions of
Section 13(d) of this Amendment if Tenant, in good faith, shall not agree with
the determination of Landlord as to such Minimum Monthly Rent set forth in the
Landlord Notice. If Tenant shall elect to have the Minimum Monthly Rent (and
annual escalations thereof) with respect to such Offer Space determined by
appraisal, then and in such event, during that period of five (5) days
commencing on the date of the Tenant Notice, Landlord and Tenant shall negotiate
in good faith to determine the Minimum Monthly Rent (and all annual escalations
thereof) to be paid by Tenant to Landlord with regard to such Offer Space. If
agreement cannot be reached within such period of five (5) days, then and no
later than ten (10) days after the date of the Tenant Notice, Tenant shall make
a reasonable determination of the monthly fair market rental for such Offer
Space with regard to the period of time in question (including applicable annual
escalations) and shall submit such determination, in writing, to arbitration
(together with the determination of Landlord in such regard set forth in the
Landlord Notice) in accordance with the following provisions:

          (i) No later than that date which is twelve (12) days after the date
of the Tenant Notice, Landlord and Tenant shall each select an office/flex space
leasing broker to act as an arbitrator and the two arbitrators so appointed
shall no later than fifteen (15) days after the date of the Tenant Notice,
select a third mutually acceptable office/flex space leasing broker to act as a
third arbitrator;

          (ii) The three arbitrators, acting by a majority, shall no later than
twenty-five (25) days after the date of the Tenant Notice, determine the actual
monthly fair market rental for such Offer Space (and all annual escalations
thereof). The decision of a majority of the arbitrators shall be binding on
Landlord and Tenant. Subject to the terms and conditions of the last paragraph
of Section 13(d) of this Amendment, the monthly fair market rental determination
of Landlord (as set forth in the Landlord Notice) or Tenant (as set forth in the
written submission of Tenant described in the preceding terms and conditions of
Section 13(d) of this Amendment) which is closest to the monthly fair market
rental as determined by the arbitrators shall be the Minimum Monthly Rent with
respect to such Offer Space;

          (iii) If either of Landlord or Tenant fails to appoint an arbitrator
within the period of time required in Section 13(d) of this Amendment, then and
in such event (but subject to the terms and conditions of the last paragraph of
Section 13(d) of this Amendment), the arbitrator timely appointed shall
determine the Minimum Monthly Rent with respect to such Offer Space; and

          (iv) The entire cost of such arbitration shall be paid by the party to
this Amendment whose monthly fair market rental submission is not selected.

Notwithstanding anything to the contrary set forth in the preceding terms and
conditions of Section 13(d) of this Amendment, under no circumstances shall the
Minimum Monthly Rent required to be paid Tenant to Landlord from time to time
with respect to any such Offer Space, expressed on a per square foot per annum
basis, be less than the Minimum Monthly Rent required to be paid by Tenant to
Landlord with respect to the Expanded Premises pursuant to this Lease for
corresponding time periods, expressed on a per square foot per annum basis.

14



--------------------------------------------------------------------------------



 



     (e) Notwithstanding the terms and conditions of Section 13(c) of this
Amendment, in the event that the Offer Space shall be the AV Imports Space, the
Signs by Tomorrow Space, and/or the Monumental Life Space, then and in any such
event:

          (i) The terms and conditions pursuant to which Landlord shall be
willing to lease such Offer Space to Tenant shall include an offer by Landlord
to Tenant to make available to Tenant an allowance for the making by Tenant of
alterations and/or improvements to such space in that amount equal to the
product of (A) the Applicable AV/Signs/Monumental Allowance Rate (herein
defined) and (B) the number of square feet comprising the Offer Space in
question. For purposes of this Amendment, “Applicable AV/Signs/Monumental
Allowance Rate means: (I) $15.00 per square foot if the Offer Space Lease Term
shall be five (5) years or longer in duration; (II) $12.00 per square foot if
the Offer Space Lease Term shall be four (4) years or longer in duration but
less than five (5) years in duration; (III) $9.00 per square foot if the Offer
Space Lease Term shall be three (3) years or longer in duration but less than
four (4) years in duration; and (IV) $0.00 per square foot if the Offer Space
Lease Term shall be less than three (3) years in duration.

          (ii) The payments of Minimum Monthly Rent that shall be required to be
paid by Tenant to Landlord for each of the AV Imports Space, the Signs by
Tomorrow Space, and/or the Monumental Life Space, as applicable, with respect to
the first (1st) year of the applicable Offer Space Lease Term shall be equal to
1/12 of the product of (A) the number of square feet comprising such Offer Space
and (B) the rate set forth in the chart below that applies to the period of time
during which the first (1st) day of the applicable Offer Space Lease Term shall
occur.

              Monthly Minimum Rent Per Square     Foot Per Annum Payable With
Respect Period of Time During Which First (1st) Day of   to First (1st) Year of
Applicable Offer Applicable Offer Space Lease Term Occurs

--------------------------------------------------------------------------------

  Space Lease Term

--------------------------------------------------------------------------------

That period of time commencing on the date of this Amendment and ending on
March 31, 2005
  $ 12.70  
That period of time commencing on April 1, 2005 and ending on January 31, 2006
  $ 13.07  
That period of time commencing on February 1, 2006 and ending on January 31,
2007
  $ 13.40  
That period of time commencing on February 1, 2007 and ending on January 31,
2008
  $ 13.80  
That period of time commencing on February 1, 2008 and ending on January 31,
2009
  $ 14.15  
That period of time commencing on February 1, 2009 and ending on January 31,
2010
  $ 14.50  
That period of time commencing on February 1, 2010 and ending on January 31,
2011
  $ 14.86  

          (iii) The payments of Minimum Monthly Rent that shall be required to
be paid by Tenant to Landlord for each of the AV Imports Space, the Signs by
Tomorrow Space and/or the Monumental Life Space, as applicable, with respect to
the second (2nd) and each succeeding year of the applicable Offer Space Lease
Term shall be equal to l/12th of the product of (A) the number of square feet
comprising such Offer Space and (B) that rate equal to the product of (I) 1.025
and (II) the Minimum Monthly Rent required to have been paid by Tenant to
Landlord for such Offer Space with respect to the immediately preceding year of
the applicable Offer Space Lease Term, expressed on a per square foot per annum
basis.

          (iv) Except to the extent specified to the contrary in the preceding
terms and conditions of Section 13(e) of this Amendment, all of the terms and
conditions of Section 13 of this Amendment governing the leasing by Landlord to
Tenant of Offer Space shall apply to the leasing by Landlord to Tenant of the AV
Imports Space, the Signs by Tomorrow Space and/or the Monument Life Space in
accordance with this Amendment.

     (f) The rights extended in Section 13 of this Amendment to Tenant by
Landlord are exclusively granted by Landlord to the original Tenant named under
the Lease, Martek Biosciences Corporation, and shall not

15



--------------------------------------------------------------------------------



 



inure to the benefit of or be exercisable by any assignee of the original Tenant
named under the Lease or any other party. Notwithstanding the foregoing,
Tenant’s rights under Section 13 of this Amendment shall: (i) terminate
automatically as of the date of a default (which continues after the giving of
any required notice and the expiration of any applicable cure period) by Tenant
with respect to any of Tenant’s obligations under the Lease; (ii) be subject and
subordinate, in all respects and at all times, to any and all Preferential
Rights (herein defined) applicable to such Offer Space or any portion thereof,
or to any other space in the Building of which such Offer Space or any portion
thereof shall be a part, extended by Landlord (or any predecessor-in-interest to
Landlord) prior to the date of this Lease for the benefit of any existing or
future tenant or occupant of such Building; and (iii) shall not be effective
following the last day of the Right of First Offer Period and shall not apply to
the Additional Term (as defined in Section 3 of the Third Amendment). For
purposes of Section 13 of this Amendment, “Preferential Rights” means all rights
of renewal, rights of first refusal, rights of first offer, rights to expansion
space or any other rights or agreements similar or dissimilar to the foregoing
concerning the future or potential leasing of Offer Space or any portion thereof
or any other space in the Building of which Offer Space or any portion thereof
shall be a part.

     Section 14. Amendment to Section 51 of Existing Lease Concerning Renewal
Option.

     (a) Effective as of the date of this Amendment, Section 51 of the Existing
Lease (entitled “Renewal Option”), as set forth in Section 3 of the Third
Amendment, is hereby modified as follows: (i) The Additional Term (as therein
defined) shall commence on February 1, 2011 and shall end on January 31, 2016;
(ii) The words “ninety- five percent (95%) of” in clause (ii) are hereby deleted
in their entireties; and (iii) The first (1st) sentence of the second (2nd) full
paragraph is hereby deleted in its entirety and the following shall be inserted
in lieu thereof: “Tenant shall be deemed to have waived the right to exercise
this renewal option unless Tenant shall have notified Landlord in writing of
Tenant’s election to renew (the “Renewal Notice”) on or before July 31, 2010.”

     (b) Subject to the terms and conditions of Section 14(a) of this Amendment,
Landlord and Tenant hereby acknowledge and agree that Section 51 of the Existing
Lease (entitled “Renewal Option”), as reflected in Section 3 of the Third
Amendment, remains in full force and effect in all respects.

     Section 15. Deletion of Certain Terms and Conditions of Existing Lease.

     Effective as of the date of this Amendment, the following terms and
conditions of the Existing Lease are hereby deleted in their entireties and
shall be of no further force or effect whatsoever:

     (a) Section 49 of the Existing Lease (entitled “Expansion Option”), as set
forth in Section 3 of the Third Amendment; and

     (b) Section 50 of the Existing Lease (entitled “Right of First Offer”), as
set forth in Section 3 of the Third Amendment.

Tenant hereby represents and warrants to Landlord that at no time on or before
the date of this Amendment did Tenant exercise any of the rights granted by
Landlord to Tenant pursuant to Section 49 of the Existing Lease (entitled
“Expansion Option”) or Section 50 of the Existing Lease (entitled “Right of
First Offer”).

     Section 16. Inapplicability to Certain Portion of Initial Term and to
Extended Term of Certain Terms and Conditions of Existing Lease.

     The following terms and conditions of the Existing Lease shall be
inapplicable to the leasing by Landlord to Tenant of the Existing Premises with
respect to the Extended Term and of the Additional Premises with respect to that
portion of the Initial Term commencing on the Additional Premises Occupancy Date
and the Extended Term, even though such terms and conditions shall remain
applicable, as the context shall require, to the leasing by Landlord to Tenant
of the Existing Premises pursuant to the Existing Lease with respect to the
Initial Term:

     (a) Sections 5B and 5C of the Original Lease;

     (b) Article 45 of the Original Lease;

     (c) Exhibit C of the Original Lease;

     (d) Section 7 of the First Amendment;

     (e) Section 8 of the Second Amendment;

     (f) Section 8 of the Third Amendment; and

     (g) Sections 2 and 8 of the Fourth Amendment.

16



--------------------------------------------------------------------------------



 



     Section 17. Representations and Warranties of Tenant.

     Tenant hereby represents and warrants to Landlord that on and as of the
date of this Amendment: (a) Tenant is a corporation duly formed and validly
existing, in good standing, under the laws of the State of Delaware; (b) Tenant
is registered and duly authorized to do business in the State of Maryland as a
foreign corporation; (c) The officer of Tenant executing and delivering this
Amendment on behalf of Tenant is authorized to execute and deliver this
Amendment on behalf of Tenant, and when so executed and delivered by such
officer, this Amendment shall be binding upon and enforceable against Tenant in
all respects; (d) Tenant is not in default with respect to any of the
obligations of Tenant set forth in the Existing Lease; (e) To Tenant’s
knowledge, Landlord has fulfilled all of the obligations of Landlord to Tenant
set forth in the Existing Lease that were required to be fulfilled by Landlord
prior to the date of this Amendment; and (f) To Tenant’s knowledge, Landlord is
not in default with respect to any of the obligations of Landlord set forth in
the Existing Lease. Nothing set forth in the preceding terms and conditions of
Section 17 of this Amendment shall be construed so as to relieve Landlord of any
of the agreements, covenants or obligations of Landlord set forth in this
Amendment.

     Section 18. Brokers.

     Landlord hereby represents and warrants to Tenant that it has dealt with no
real estate agents or brokers in connection with the negotiation, execution and
delivery of this Amendment other than Manekin, LLC (the “Broker”) and that no
brokerage fees or commissions are payable to any real estate agent or broker in
connection with the negotiation, execution and delivery of this Amendment other
than to the Broker. Tenant hereby represents and warrants to Landlord that it
has dealt with no real estate agents or brokers in connection with the
negotiation, execution and delivery of this Amendment other than the Broker and
that no brokerage fees or commissions are payable to any real estate agent or
broker in connection with the negotiation, execution and delivery of this
Amendment other than to the Broker. Tenant shall indemnify and hold Landlord
harmless from and against any and all claims, demands, losses, liabilities,
costs or expenses (including, without limitation, reasonable attorneys’ fees)
that Landlord may incur or suffer in connection with, or in any way relating to,
the inaccuracy of any representation or warranty made by Tenant in this
paragraph. Landlord shall indemnify and hold Tenant harmless from and against
any and all claims, demands, losses, liabilities, costs or expenses (including,
without limitation, reasonable attorneys’ fees) that Tenant may incur or suffer
in connection with, or in any way relating to, the inaccuracy of any
representation or warranty made by Landlord in this paragraph. Landlord shall
pay all brokerage fees and/or commissions due and payable to the Broker in
connection with the negotiation, execution and delivery of this Amendment
pursuant to a separate written agreement entered into prior to the date of this
Amendment between Landlord and the Broker.

     Section 19. Time of Essence.

     Time shall be of the essence with respect to each and every of the
obligations of Tenant and Landlord set forth in this Amendment.

     Section 20. Ratification; Conflicting Provisions.

     Except as and only to the extent explicitly modified by the terms and
provisions of this Amendment, all of the terms and provisions of the Existing
Lease and the exhibits thereto are ratified and confirmed in all respects,
remain in full force and effect. In the event that any of the terms, conditions
or provisions of this Amendment shall conflict with any of the terms, conditions
or provisions of the Existing Lease, then and in any such event, the terms,
conditions and provisions of this Amendment shall be controlling.

     Section 21. Entire Agreement; Amendments.

     This Amendment contains the entire understanding of the parties to this
Amendment with respect to the subject matters covered in this Amendment and no
prior agreements or understandings between the parties to this Amendment, or in
any way relating to the subject matter covered in this Amendment, shall be
effective after the execution of this Amendment, whether or not such agreements
or understandings are similar, broader in scope, more narrow in scope or in any
other way different from the terms and conditions of this Amendment. This
Amendment may be modified only by a written instrument signed by the parties to
this Amendment.

     Section 22. Effectiveness.

     The furnishing to Tenant of the form of this Amendment shall not constitute
an offer by Landlord and this Amendment shall become effective in accordance
with its terms upon and only upon its execution by and delivery by the parties
to this Amendment.

17



--------------------------------------------------------------------------------



 



     Section 23. Recitals; Headings.

     The recitals set forth at the beginning of this Amendment shall be deemed
to be a part of this Amendment. The headings set forth at the beginning of each
of the sections of this Amendment are inserted for convenience of reference only
and shall not be deemed to have any legal significance or meaning whatsoever.

     Section 24. Governing Law.

     This Amendment and the terms and provisions hereof shall be governed by and
construed in accordance with the laws of the State of Maryland.

     Section 25. Successors and Assigns.

     This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

     Section 26. Tenant’s Right to Cure.

     Notwithstanding anything to the contrary set forth elsewhere in this
Amendment, in the event that for any reason other than (a) the occurrence of an
event of Force Majeure, (b) any delay or hindrance on the part of Tenant, or
(c) any default by Tenant with respect to any of the agreements, covenants or
obligations of Tenant set forth in the Lease, (i) Landlord shall fail to
Substantially Complete the Landlord’s Roof Work on or before the Landlord’s Roof
Work Substantial Completion Target Date, (ii) Landlord shall fail to
Substantially Complete the Additional Landlord Work on or before the Additional
Landlord Work Substantial Completion Target Date, and/or (iii) Landlord shall
fail to Substantially Complete the Windows/Doors Work on or before the
Windows/Doors Work Substantial Completion Target Date, then and in any such
event (but subject to the terms and conditions of Article 44 of the Original
Lease), Tenant shall have the right (but not the obligation) to complete such
obligation on the part of Landlord in a commercially reasonable manner. If in
accordance with the preceding terms and conditions of Section 26 of this
Amendment, Tenant shall complete any such obligation of Landlord, all reasonable
costs and expenses actually incurred and paid by Tenant in such regard shall be
reimbursed to Tenant by Landlord not later than thirty (30) days after written
demand shall be made therefor by Tenant of Landlord (which written demand shall
be accompanied by copies of invoices or other evidence reasonably satisfactory
to Landlord showing Tenant to have actually incurred and paid the costs and
expenses in question).

     Section 27. Mortgagee Consent

     (a) For purposes of this Amendment, “Mortgagee” means Allstate Life
Insurance Company. For purposes of this Amendment, “Mortgage” means that certain
Indemnity Deed of Trust, Assignment of Leases, Rents and Contracts, Security
Agreement and Fixture Filing dated as of December 21, 1995 made by Original
Landlord to John D. Hagner and Stuart A. Kruger, Trustees, acting on behalf of
Mortgagee, as beneficiary, together with all addenda, exhibits, riders and
supplements thereto and any and all amendments (if any) thereto in effect as of
the date of this Amendment, as recorded prior to the date of this Amendment
among the Land Records of Howard County, Maryland. For purposes of this
Amendment, “Non-Disturbance Agreement” means that certain Agreement of
Subordination, Non-Disturbance and Attornment dated December 21, 1995 made by
Mortgagee in favor of Tenant with respect to the Lease and the Mortgage.

     (b) Notwithstanding anything to the contrary set forth elsewhere in this
Amendment, each and every of the agreements, covenants and obligations of
Landlord and Tenant set forth in this Amendment are expressly contingent upon
the obtaining by Landlord on or before that date which is thirty (30) days after
the date of this Amendment of the written consent of Mortgagee, given with
respect to the Mortgage and the Non-Disturbance Agreement, to the terms and
conditions of (i) this Amendment, (ii) the Fourth Amendment, and (iii) the Fifth
Amendment. Landlord shall use commercially reasonable efforts to obtain such
written consent of Mortgagee as soon as possible after the date of this
Amendment. Landlord represents and warrants to Tenant that as of the date of
this Amendment Landlord has no knowledge, information or belief that Mortgagee
will refuse to give such written consent on or before that date which is thirty
(30) days after the date of this Amendment. In the event that for any reason
whatsoever Mortgagee shall not give such written consent for such purposes with
respect to the terms and conditions of this Amendment, the Fourth Amendment
and/or the Fifth Amendment on or before that date which is thirty (30) days
after the date of this Amendment, then and in any such event, this Amendment
shall terminate automatically as of that date which is thirty (30) days after
the date of this Amendment, without any obligation on the part of any party to
this Amendment to give notice thereof to the other party to this Amendment,
whereupon the Existing Lease shall continue in full force and effect as if this
Amendment had never been executed and delivered by Landlord and Tenant, and
thereupon neither of the parties to this Amendment shall have any further
rights, liabilities

18



--------------------------------------------------------------------------------



 



or obligations to the other party to this Amendment pursuant to this Amendment
except for those rights, liabilities and obligations set forth in this Amendment
which in accordance with the terms and conditions of this Amendment expressly
survive any such termination of this Amendment.

     (c) For purposes of this Amendment, “Early Start Tenant Improvements” means
the alterations and improvements to the Expanded Premises that are more
particularly described in Exhibit G attached to and hereby made a part of this
Amendment. For purposes of this Amendment, “Early Start Tenant Improvements
Costs” means, collectively, the costs and expenses actually and reasonably
incurred by Tenant in connection with the construction and/or installation of
the Early Start Tenant Improvements. Tenant has heretofore advised Landlord
that, at Tenant’s sole option and risk and though not yet approved by Landlord
in accordance with the terms and conditions of Section 6 of this Amendment (but,
as to the Additional Premises only, in accordance with the terms of that certain
indemnity letter dated February 12, 2004 sent by Manekin, LLC, agent of
Landlord, to Tenant (as amended by that certain letter dated May 6, 2004 sent by
Manekin, LLC, agent of Landlord, to Tenant)), Tenant has on or before the date
of this Amendment commenced the construction and/or installation of the Early
Start Tenant Improvements, intending, ultimately, that the Early Start Tenant
Improvements comprise a portion of the Other Tenant Improvements. In the event
that in accordance with the terms and conditions of Section 27(b) of this
Amendment this Amendment shall terminate, then and in such event, not later than
thirty (30) days after written demand shall be made therefor by Tenant of
Landlord, Landlord shall reimburse Tenant, in an amount not to exceed
$325,000.00, in the aggregate, for Early Start Tenant Improvements Costs
actually incurred and paid by Tenant with respect to Early Start Tenant
Improvements that are approved by Landlord as part of the Other Tenant
Improvements in accordance with the terms and conditions of Section 6 of this
Amendment. Nothing set forth in Section 27(c) of this Amendment shall be
construed to be the consent of Landlord to, or the approval by Landlord of, any
of the Early Start Tenant Improvements, it being acknowledged and agreed by
Landlord and Tenant that such consent and/or approval of Landlord shall be
governed by the terms and conditions of Section 6 of this Amendment. Any demand
made by Tenant of Landlord for reimbursement in accordance with the terms and
conditions of Section 27(c) of this Amendment shall be accompanied by copies of
invoices or other evidence reasonably satisfactory to Landlord showing Tenant to
have actually incurred and paid the costs and expenses in question. Immediately
upon any reimbursement made by Landlord to Tenant for Early Start Tenant
Improvements Costs in accordance with the terms and conditions of Section 27(c)
of this Amendment, the Early Start Tenant Improvements shall become the property
of Landlord. Following termination of this Amendment in accordance with the
terms of Section 27(c) of this Amendment, Tenant shall use commercially
reasonable efforts to mitigate the amount of any reimbursement that Landlord may
otherwise become obligated to make to Tenant in accordance with the terms and
conditions of Section 27(c) of this Amendment. In furtherance of the preceding
sentence, if any of the items intended by Tenant to comprise a portion of the
Early Start Tenant Improvements shall not have been delivered to the Expanded
Premises as of the date of termination of this Amendment, though subject to
purchase agreements under which Tenant shall be the contract purchaser, then and
in such event and after consultation in regard thereto with Landlord, to the
extent possible and in order to minimize the reimbursement obligations of
Landlord to Tenant pursuant to Section 27(c) of this Amendment in connection
therewith, Tenant shall promptly cancel all such purchase agreements that Tenant
may cancel (i) without penalty and (ii) upon payment of a penalty (including,
without limitation, the forfeiture of any prepaid deposit) so long as Landlord
shall approve in writing of such penalty. If, in accordance with the terms and
conditions of the preceding sentence of this paragraph and with the approval of
Landlord, Tenant shall incur a penalty in connection with the cancellation of
any purchase agreement, the amount of such penalty shall be deemed to be
includable as part of the Early Start Tenant Improvements Costs. The obligations
of Landlord and Tenant set forth in Section 27(c) of this Amendment shall
survive any termination of this Amendment in accordance with the terms and
conditions of Section 27(b) of this Amendment.

     Section 28. Counterparts.

     This Amendment may be executed in counterparts, each of which shall be
deemed to be an original of this Amendment, but all of which, together, shall
constitute one and the same instrument.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment under seal on and as of the date first set forth above.

                          LANDLORD:
 
                    WITNESS:   M.O.R. CBC LLC,     a Maryland limited liability
limited company     By:   AMB Property, L.P., a Delaware limited        
partnership, its Managing Member         By:   AMB Property Corporation, a
Maryland             corporation, its General Partner
 
                   

          By:   /s/ David G. King   (SEAL)

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

   

              David G. King, Vice President    
 
                        Date of Execution: May 13, 2004
 
                        TENANT:
 
                    WITNESS/ATTEST:   MARTEK BIOSCIENCES CORPORATION
 
                   

  By:   /s/ George P. Barker   (SEAL)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            George Barker, Senior Vice President
 
                        Date of Execution: May 13, 2004

20



--------------------------------------------------------------------------------



 



EXHIBIT A

PLAT SHOWING THE EXPANDED PREMISES
(INCLUDING THE ADDITIONAL PREMISES)

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

LIST OF TENANT REPAIR HVAC UNITS

The Tenant Repair HVAC Units shall consist solely of the following:

 
RTU-6 (12 ton) Carrier Model #50PQ014600, Serial #Z883992
RTU-7 (12 ton) Carrier Model #50DP014600, Serial #Y884258
RTU-8 (10 ton) Carrier Model #50DP012600, Serial #W884355
RTU-11 (3 ton) Carrier Model #50QD006520, Serial #2686G43135
RTU-14 (7.5 ton) Carrier Model #50QD008610DA, Serial #1788G32253
RTU-15 (7.5 ton) Carrier Model #50QD008610, Serial #3486G73434
RTU-16 (7.5 ton) Carrier Model #50QD008610, Serial #3486G73433

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

DESCRIPTION OF THE ADDITIONAL LANDLORD WORK

     The Additional Landlord Work shall consist solely of the following:

     (a) The replacement of those doors to the exterior of the Expanded Premises
that exist as of the date of this Amendment, but are to be rendered inactive by
Tenant following the completion of the Tenant Improvements, with windows of
similar size (the “Door Replacement Work”). The Door Replacement Work is more
particularly described in Exhibit C-l attached to and hereby made a part of this
Exhibit C.

     (b) The repair of any damaged tiling that as of the date of this Amendment
surrounds any of the exterior doors serving the Expanded Premises.

     (c) The striping or restriping, as applicable, of that portion (the
“Additional Parking Area”) of the rear parking lot serving the Building that is
more particularly shown on Exhibit F, in a commercially reasonable manner
complying with all applicable laws, ordinances, rules and regulations so as to
maximize the number of additional parking spaces for automobiles that may be
located thereon.

     (d) The installation of additional lighting serving the exterior and
parking areas of the Building in a manner and to specifications that are, in the
reasonable opinions of Landlord and Tenant, commercially reasonable.

     (e) The repair of the sidewalks that serve the Expanded Premises as of the
date of this Amendment, as more particularly described on Exhibit C-2 attached
to and hereby made a part of this Exhibit C (the “Sidewalk Repair Work”).

     (f) The removal of those sidewalks that as of the date of this Amendment
serve the Expanded Premises that Tenant and Landlord agree in writing shall no
longer be necessary following completion of the redesign by Tenant of the
interior of the Expanded Premises and the re-landscaping, in a commercially
reasonable manner, of those areas of the exterior of the Building where such
removed sidewalks were located.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-l

DRAWINGS AND/OR SPECIFICATIONS MORE PARTICULARLY DESCRIBING
THE DOOR REPLACEMENT WORK

     The Door Replacement Work shall consist solely of the following:

     (a) Five (5) exterior front doors designated to be inactive by Tenant are
to be replaced with windows of similar size. The color of the glass is to match
the current windows.

     (b) Replacement of doors and frames of the remaining three (3) doors that
are to remain active, including: (i) the current main entrance of the Existing
Premises; (ii) the current employee entrance of the Existing Premises; and
(iii) the current entrance of the Additional Premises. The color of the glass on
these doors is to match the current windows and the doors are to include like
hardware. Tenant reserves the right to have the hardware upgraded at Tenant’s
cost.

     (c) The replacement of nine (9) of the eighteen (18) rear metal doors
(including like hardware). This is to include repair or replacement of the
frames as mutually agreed upon by Landlord and Tenant.

     (d) The remaining nine (9) doors and all bay doors are to be painted to
match the new doors.

     (e) New signage will be added after painting and/or replacement (to be
specified by Tenant at a later date).

C-2



--------------------------------------------------------------------------------



 



EXHIBIT C-2

DESCRIPTION OF THE SIDEWALK REPAIR WORK

     The Sidewalk Repair Work shall consist solely of the following:

     (a) The removal of three (3) sidewalks, entrance pads and connecting
walkways leading to exterior doors of the Expanded Premises that have been
designated by Tenant to be rendered inactive and which doors shall be replaced
with windows of similar size by Landlord (see Exhibit C-l); and

     (b) The repair and/or replacement of uneven remaining sidewalks and
entrance pads.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

DESCRIPTION OF THE WINDOWS/DOORS WORK

     The Windows/Doors Work shall consist solely of the following:

     (a) The replacement of all of the green glass panels that as of the date of
this Amendment are part of the windows at the exterior of the Building;

     (b) The application of pre-formed extruded silicon tape boot over all of
the joints between head receptors and head receptor removable stops, as
applicable, at all windows and doors along the exterior of the Building;

     (c) The application of pre-formed extruded silicon tape boot over all of
the head receptors and subsill flashing/joints, as applicable, at all windows
and doors of the exterior of the Building;

     (d) The opening of all sealed weep holes in all of the window sill
assemblies along the exterior of the Building; and

     (e) Satisfactory installation of all installed Windows/Doors Work with
performance confirmed by field hose testing at (i) the start of such work, (ii)
20% completion, (iii) 50% completion, (iv) 75% completion, and (v) 100%
completion.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

LIST OF LANDLORD REPAIR HVAC UNITS

The Landlord Repair HVAC Units shall consist solely of the following:

 
RTU-1 (7.5 ton) Carrier Model #50D008610DA, Serial #3987G40988 (Existing
Premises)
RTU-2 (5 ton) Carrier Model #50D006620DA, Serial #0688G95216(Existing Premises)
RTU-3 (3 ton) Carrier Model #50DJ06600, Serial #4588G06263 (Existing Premises)
RTU-4 (5 ton) Carrier Model#50QJ006600GA, Serial #0489G21159 (Existing Premises)
RTU-5 (20 ton) York Model #D2CE240E05446ECA, Serial #NCBM015179 (Existing
Premises)
RTU-9 (15 ton) Carrier Model #50TJ016681AA, Serial #N/A (Existing Premises)
RTU-10 (7.5 ton) Carrier Model #50QD008610, Serial #2188G44864 (Existing
Premises)
RTU-12 (15 ton) York Model #D3CE150A46JSA, Serial #NBBM012744 (Existing
Premises)
RTU-13 (20 ton) York Model #D2CE240E07246ECA, Serial #NCBM014896 (Existing
Premises)
RTU-17 (7.5 ton) Carrier Model #50QD008610, Serial #3486G73430 (Existing
Premises)
RTU-18 (5 ton) Carrier Model #50LJQ06610, Serial #4991G47758 (Existing Premises)
RTU-19 (5 ton) Carrier Model #50QD006600-20A, Serial #4586G19868 (Existing
Premises)
RTU-20 (5 ton) Carrier Model #50QD006600-20A, Serial #0387G50336 (Existing
Premises)
RTU-1 (7.5 ton) Carrier Model #50TJQ008-601GA, Serial #3598G30553 (Additional
Premises)
RTU-2 (5 ton) York Model #B3CH060A46C, Serial #NDFM038983 (Additional Premises)

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F

PLAT SHOWING RESERVED
PARKING SPACES AND ADDITIONAL PARKING AREA

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G

DESCRIPTION OF THE EARLY START TENANT IMPROVEMENTS

     The Early Start Tenant Improvements shall consist solely of the following:

     (a) An alarm system serving the Expanded Premises;

     (b) The fit out of a molecular laboratory within the Expanded Premises;

     (c) Carpeting, painting, construction, IT and wiring of Suite A of the
Expanded Premises; and

     (d) Carpeting for that portion of the Expanded Premises other than Suite A.

F-2